         Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 BANK MIDWEST, A DIVISION OF                  )
 NBH BANK,                                    )
                                              )
          Plaintiff,                          )
                                              ) Case No.
    v.                                        )
                                              )
 R. F. FISHER ELECTRIC                        )
 COMPANY, LLC; R. F. FISHER                   )
 HOLDINGS, INC.; AND G & G                    )
 LEASING, LLC,                                )
                                              )
         Defendants.                          )

                                           COMPLAINT

         COMES NOW, Bank Midwest, a division of NBH Bank, individually and as successor by

merger to Peoples Bank (the "Bank" or the "Plaintiff") and for its claims against the above-

captioned defendants, states and avers as follows:

                           PARTIES, JURISDICTION, AND VENUE

         1.      The Bank is a Colorado state-charter banking association with its principal place of

business in Denver, Colorado.

         2.      Defendant R.F. Fisher Holdings, Inc. is a Kansas corporation organized under the

laws of Kansas with its principal place of business located at 1707 W. 39th Avenue, Kansas City,

Kansas 66103. RF Fisher Holdings may be served with process through its registered agent: K&E

Services, Inc., 111 S. Kansas Ave., Olathe, Kansas 66061.

         3.      Defendant R.F. Fisher Electric Company, LLC is a Kansas limited liability

company organized under the laws of Kansas with its principal place of business at 1707 W. 39th

Ave., Kansas City, Kansas 66061. RF Fisher Electric may be served with process through its

registered agent: K&E Services, Inc., 111 S. Kansas Ave., Olathe, Kansas 66061.


                                                  1
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 2 of 9




        4.      Defendant G&G Leasing LLC is a Kansas limited liability company organized

under the laws of Kansas and may be served with process through its registered agent: K&E

Services, Inc., 111 S. Kansas Ave., Olathe, Kansas 66061.

        5.      For purposes of diversity of citizenship, the Bank is deemed to be a citizen of

Colorado.

        6.      None of Defendants are citizens of the Colorado.

        7.      Jurisdiction in this action is proper pursuant to 28 U.S.C. § 1332, as the matter in

controversy exceeds $75,000, and because the Bank, on the one hand, and Defendants, on the other

hand, are citizens of different states.

        8.      Venue in this action is proper: (a) pursuant to 28 U.S.C. § 1391(b)(1) because it is

brought where Defendants conduct their business and own the property that is the subject of this

action, and therefore Defendants are subject to the Court's personal jurisdiction; and (b) pursuant

28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to the

claims set forth herein occurred in this District and the principal asset at issue, the real estate

described hereafter, is located in this District.

                              FACTS COMMON TO ALL COUNTS

        9.      Defendants are indebted to the Bank under the following promissory notes

(collectively the "Notes"):

               (a)    Promissory Note dated September 27, 2018, in the original principal amount
        of $8,709,314 executed by RF Fisher Holdings and RF Fisher Electric payable to Bank
        Midwest, a division of NBH Bank ("Loan 10500657) (Exhibit 1);

               (b)    Promissory Note dated October 2, 2017, in the original principal amount of
        $214,575.80 executed by RF Fisher Holdings and RF Fisher Electric payable to Peoples
        Bank (predecessor in interest to the Bank) ("Loan 10500697") (Exhibit 2);

               (c)     Promissory Note dated October 2, 2017, in the original principal amount of
        $104,250 executed by RF Fisher Holdings and RF Fisher Electric payable to Peoples Bank
        (predecessor in interest to the Bank) ("Loan 10082046") (Exhibit 3);

                                                    2
       Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 3 of 9




              (d)    Promissory Note dated October 2, 2017, in the original principal amount of
       $228,836.23 executed by RF Fisher Holdings and RF Fisher Electric payable to Peoples
       Bank (predecessor in interest to the Bank) ("Loan 10500698") (Exhibit 4);

              (e)    Promissory Note dated June 30, 2015, in the original principal amount of
       $375,000 executed by G&G Leasing payable to Peoples Bank (predecessor in interest to
       the Bank) ("Loan 10081818") (Exhibit 5).

       10.     The Notes are secured by a series of security agreements (the "Security

Agreements") that granted the Bank liens on various assets as more fully described in the Security

Agreements (the "Collateral") including the following:

               (a)    Security Agreement dated June 30, 2015 by and among R. F. Fisher
       Holdings, Inc., R. F. Fisher Electric Company, LLC and Peoples Bank (as predecessor-in-
       interest to Bank Midwest, a division of NBH Bank) (Exhibit 6);

               (b)    Security Agreement dated June 30, 2015 by and among R. F. Fisher
       Holdings, Inc., R. F. Fisher Electric Company, LLC and Peoples Bank (as predecessor-in-
       interest to Bank Midwest, a division of NBH Bank) (Exhibit 7);

              (c)   Mortgage dated June 30, 2015 from R. F. Fisher Holdings, Inc. in favor of
       Peoples Bank (as predecessor-in-interest to Bank Midwest, a division of NBH Bank)
       recorded in Wyandotte County, Kansas on July 1, 2015 as Instrument Number 2015R-
       08910 (Exhibit 8);

             (d)    Security Agreement dated June 30, 2015 by and among R. F. Fisher Electric
       Company, LLC, G & G Leasing, LLC and Peoples Bank (as predecessor-in-interest to
       Bank Midwest, a division of NBH Bank) (Exhibit 9);

             (e)      Security Agreement dated June 30, 2015 by and among R. F. Fisher
       Holdings, Inc., G & G Leasing, LLC and Peoples Bank (as predecessor-in-interest to Bank
       Midwest, a division of NBH Bank) (Exhibit 10).

       11.     The Bank perfected its security interest in the Collateral by filing UCC-1 financing

statements with the Kansas Secretary of State (the "UCCs") (Exhibit 11).

       12.     Defendant G&G Leasing, in addition to its own debt, agreed to guaranty payment

and performance of RF Fisher Holdings and RF Fisher Electric under the Loan Documents (the

"G&G Guaranty"). A true and correct copy of the G&G Guaranty is attached hereto as Exhibit

12.

                                                3
       Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 4 of 9




       13.    Defendants subsequently defaulted on their obligations under the Notes, the

Security Agreements, and the Guaranty.

       14.    On May 15, 2019, the Bank send a Notice of Default to Defendants informing them

of the defaults and reserving all rights under the Notes and related loan documents (collectively

the "Loan Documents"). A true and correct copy of the Notice of Default is attached hereto as

Exhibit 13.

       15.    As part of the efforts to resolve Defendants' defaults, the parties entered into a

Standstill Agreement wherein the Bank agreed to hold-off on enforcement action for a period of

time in order to allow Defendants an opportunity address the defaults under the Loan Documents.

A true and correct copy of the Standstill Agreement is attached as Exhibit 14.

       16.    Defendants have not cured or corrected the defaults.

       17.    As of September 13, 2019, Defendants are indebted to the Bank under the Notes as

follows:

               (a)     Loan 10500657: $8,709,314.00 in principal, $213,317.71 in accrued
       interest, $9,368.57 in other charges, plus all costs and fees associated with enforcement of
       the Loans including reasonable attorneys' fees;

              (b)     Loan 10500697: $20,881.14 in principal, $426.24 in accrued interest,
       $520.29 in other charges, plus all costs and fees associated with enforcement of the Loans
       including reasonable attorneys' fees;

              (c)     Loan 10082046: $97,205.85 in principal, $1,878.09 in accrued interest,
       139.23 in other charges, plus all costs and fees associated with enforcement of the Loans
       including reasonable attorneys' fees;

              (d)     Loan 10500698: $213,373.88 in principal, $4,122.56 in accrued interest,
       $305.61 in other charges, plus all costs and fees associated with enforcement of the Lents
       including reasonable attorneys' fees;

              (e)     Loan 10081818: $305,804.59 in principal, $2,751.08 in accrued interest,
       $432.36 in other charges, plus all costs and fees associated with enforcement of the Lents
       including reasonable attorneys' fees.



                                                4
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 5 of 9




        18.      In addition, Defendants are overdrawn on their account balances at the Bank in the

amount of $1,836,210.64 as of September 13, 2019, for a total indebtedness of $11,416,051.84

(the "Indebtedness").

        19.      Defendants do not have sufficient cash flow to make payroll or to make their union

contribution payments.

        20.      In light of this inability to pay its employees, Defendants have threatened to

immediately cease all operations which would cause them to default on all existing contracts.

                                   COUNT I: SUIT ON NOTES

        21.      The Bank hereby incorporates paragraphs 1 through 20 above as though fully set

forth therein.

        22.      Under the terms of the Loan Documents, Defendants RF Fisher Holdings and RF

Fisher Electric are obligated to perform all terms and conditions set forth in those documents

including, but not limited to, making all monthly payments due and owing under the Notes.

        23.      Defendants defaulted in the performance of those obligations.

        24.      As of September 13, 2019, the amount owing under the Loan Documents is

$11,416,051.84 in principal and accrued interest, plus accruing interest, costs, expenses, and

attorneys' fees plus all existing overdraft balances.

        25.      The Bank has incurred and will continue to incur attorneys' fees in the enforcement

of its rights and remedies under the Loan Documents.

        26.      The Bank has been damaged in the amount of the Indebtedness as a direct and

proximate result of the default set forth herein.

        WHEREFORE, Bank Midwest a division of NBH Bank prays for judgment against

Defendants RF Fisher Holdings and RF Fisher Electric, jointly and severally, in the sum of

$11,416,051.84, plus interest from and after September 13, 2019, at the current per diem default

                                                    5
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 6 of 9




rate until date of judgment, plus costs and attorneys' fees permitted under the loan documents, and

applicable law, which continue to accrue, and granting such other and further relief as is just.

                         COUNT II: SUIT ON THE G&G GUARANTY

        27.      The Bank hereby incorporates paragraphs 1 through 26 above as though fully set

forth therein.

        28.      Under the terms of the G&G Guaranty, G&G Leasing agreed to guaranty payment

and performance of all of RF Fisher Holdings' and RF Fisher Electric's obligations under the Loan

Documents.

        29.      The Bank (and its predecessor in interest) relied on the G&G Guaranty in extending

the Loans.

        30.      RF Fisher Holdings and RF Fisher Electric defaulted on their payment and

performance obligations.

        31.      Despite demand, G&G Leasing failed, refused, or otherwise neglected to fulfill its

obligations under the G&G Guaranty.

        32.      As a direct and proximate result of G&G Leasing's failure, the Bank has been

damaged in the amount of the Indebtedness.

        WHEREFORE, for the above and foregoing reasons Bank Midwest, a division of NBH

Bank, prays for judgment against Defendant G&G Leasing in the sum of $11,416,051.84, plus

interest from and after September 13, 2019, at the current per diem default rate until date of

judgment, plus costs and attorneys' fees permitted under the loan documents, and applicable law,

which continue to accrue, and granting such other and further relief as is just.

        COUNT III: SPECIFIC PERFORMANCE – APPOINTMENT OF RECEIVER

        33.      The Bank hereby incorporates paragraphs 1 through 32 above as though fully set

forth therein.

                                                 6
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 7 of 9




       34.     Defendants own and operate an electrical subcontracting business in the Kansas

City metropolitan area.

       35.     Defendants have existing subcontracts in various stages of completion.

       36.     Additionally, Defendants have multiple accounts receivable along with claims to

funds in retainage as a result of fully or partially completed jobs.

       37.     The Bank has a lien on all of Defendants' assets including these contracts, accounts

receivable, and other rights to receive payment.

       38.     Defendants are in default under the Loan Documents.

       39.     Pursuant to the Loan Documents, the Bank has the right to seek the appointment of

a receiver upon a default by Defendants.

       40.     In particular, the Standstill Agreement provides as follows:

               To the extent allowed in the Loan Documents, and, upon the
               occurrence of an Additional Default, the Lender shall be entitled,
               without giving prior notice to Obligors, to apply at any time to a
               court having jurisdiction thereof for the appointment of a receiver of
               (a) each of the Borrowers and their Subsidiaries and (b) any of the
               assets of the Borrowers or their Subsidiaries, and all or any part of
               the Collateral, and of all proceeds, rents, incomes, profits, issues and
               revenues thereof, from whatever source derived. Upon application
               for the appointment of a receiver, and after notice to Borrowers of
               the application and an opportunity for the Borrowers to be heard, it
               is hereby expressly covenanted and agreed that the court may
               appoint such receiver with the usual powers and duties of receivers
               in like cases and such additional powers and duties as requested by
               Lender and approved by the court. Obligors agree that Lender may
               request the appointment of receiver under the Loan Documents
               including this Agreement as a matter of strict right to the Lender,
               and without reference to the adequacy or inadequacy of the value of
               the Collateral, or to the solvency or insolvency of the Obligors, or
               any of them, and without regard to waste or diminution of the
               Collateral. Obligors hereby specifically waive the right to object to
               the appointment of a receiver based on assertions of the alleged
               adequacy of the value of the Collateral, the Obligors’ solvency, or
               the lack of waste or diminution of Collateral. In order to maintain
               and preserve the Collateral and to prevent waste and impairment of


                                                   7
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 8 of 9




               its security, the Lender may, at its option, advance monies to the
               appointed receiver and all such sums advanced shall become a part
               of the Obligations owed to the Lender under the Loan Documents
               and shall bear interest from the date of such advance at the highest
               rate prevailing under the Loan Documents. Upon request by the
               Lender and approval by the court, the receiver shall have the right
               to: (i) enter upon the premises of Borrowers and their Subsidiaries,
               (ii) access and utilize all computer systems and data of Borrowers
               and their Subsidiaries, (iii) employ such people as are necessary or
               appropriate to carry out the receiver’s duties; (iv) continue to use the
               names of the Borrowers and their Subsidiaries in conjunction
               therewith, and (v) pay the Obligations owed by the Borrowers to the
               Lender.

       41.     . Thus, based on the Defaults, the Bank is entitled to the appointment of a receiver

for Debtors' assets – the Collateral - as a matter of right

       42.     The Court has the power to appoint a receiver in this situation pursuant to Fed. R.

Civ. P. 66 and 28 U.S.C. § 959(b). In addition, under federal law, the receiver has the power to

sell the Property. See 28 U.S.C. §§ 959(b), 2001-2004.

       43.     The Bank has an immediate special interest and right to the Collateral.

       44.     The appointment of a receiver is necessary to take immediate possession and

control of the Collateral for the following purposes: (a) to protect the Bank's lien and security

interest and prevent imminent and irreparable harm; (b) to perform an accounting of all costs and

expenses; (c) to collect all accounts receivable and other rights to payment in the ordinary course

of business; (d) to hire employees where necessary to complete such work and projects as the

Receiver may deem commercially reasonable to maximize the value of the Collateral; (e) to seek

a buyer for the Defendants' assets and if one is identified, to consummate the sale with Court

approval; (f) to ensure that the Bank receives the payments and collateral to which it is entitled;

and (g) to protect the Collateral and to prevent further waste.

       WHEREFORE, Bank Midwest, a division of NBH Bank prays that in accordance with the

provisions of the Loan Documents and as provided by law, the Court enter an order (a) appointing

                                                   8
        Case 2:19-cv-02560-CM-GEB Document 1 Filed 09/16/19 Page 9 of 9




a receiver (the "Receiver") who will take possession and control of the Collateral, (b) granting the

Receiver the powers and duties set forth in the form or order attached to the Motion to Appoint

Receiver filed contemporaneously herewith, and (c) granting such other and further relief as is

just.

                            DESIGNATION OF PLACE OF TRIAL

        Plaintiff designates Kansas City, Kansas as the place of trial of all issues in this matter.

Dated this 16th day of September, 2019.

                                               STINSON LLP

                                               /s/ Andrew W. Muller
                                               Andrew W. Muller, KS #25915
                                               1201 Walnut Street, Suite 2900
                                               Kansas City, MO 64106
                                               (816) 691-3198 – Telephone
                                               Andrew.muller@stinson.com

                                               ATTORNEYS FOR BANK MIDWEST, a division
                                               of NBH BANK




                                                  9
